UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-4721



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


ALFREDO MONTESINOS TORRES,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:06-cr-00408)


Submitted:   February 21, 2008           Decided:   February 25, 2008


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alfredo Montesinos Torres appeals his sentence after

pleading guilty to one count of making a false statement in a

passport application, in violation of 18 U.S.C.A. § 1542 (West

Supp. 2007), and one count of aggravated identity theft during and

in relation to the false passport statement, in violation of 18

U.S.C.A.    §    1028A(a)(1)      (West    Supp.      2007).     Counsel       filed   an

Anders v. California, 386 U.S. 738 (1967) brief and raised the

issue of whether Torres’ sentence was erroneous.                            Torres was

informed of his right to file a pro se supplemental brief, but he

has not done so.       The Government declined to file a reply brief.

Finding no error, we affirm.

            As     recently       determined          by   the       Supreme     Court,

“[r]egardless of whether the sentence imposed is inside or outside

the Guidelines range, the appellate court must review the sentence

under an abuse-of-discretion standard.” Gall v. United States, 128

S. Ct. 586, 597 (2007).             Appellate courts remain charged with

reviewing       sentences   for    reasonableness.             Id.     at   594,   597.

Reasonableness review requires appellate consideration of both the

procedural and substantive reasonableness of a sentence.                         Id. at

597.

            In     determining     whether        a   sentence    is    procedurally

reasonable, this court first assesses whether the district court

properly calculated the defendant’s advisory Guidelines range. Id.


                                          - 2 -
at 596-97.      This court must then consider whether the district

court failed to consider the 18 U.S.C.A. § 3553(a) (West 2000 &

Supp.   2007)   factors,   selected    a    sentence    based     on   “clearly

erroneous facts,” or failed to sufficiently explain the selected

sentence.    Id. at 597; United States v. Pauley, 511 F.3d 468, 2007

WL 4555520, *5 (4th Cir. Dec. 28, 2007).               Finally, this court

reviews the substantive reasonableness of the sentence, “taking

into account the ‘totality of the circumstances, including the

extent of any variance from the Guidelines range.’”             Pauley, 2007

WL 4555520, *5 (quoting Gall, 128 S. Ct. at 597).                  This court

affords   sentences   that   fall     within   the     properly    calculated

Guidelines range a presumption of reasonableness, a presumption

permitted by the Supreme Court.       Rita v. United States, 127 S. Ct.

2456, 2459, 2462 (2007).

            Our review of the record reveals that the Guidelines

range was properly calculated, and therefore the one-month sentence

imposed by the district court on the false statement count is

afforded a presumption of reasonableness.         The district court was

obligated by statute to impose the consecutive 24-month sentence,

pursuant to 18 U.S.C.A. § 1028A (West Supp. 2007).                     After a

thorough review of the record, we conclude that the district court

did not abuse its discretion in imposing the twenty-five month

total sentence.




                                    - 3 -
           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal. We therefore affirm Torres’ conviction and sentence. This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 4 -